Title: To George Washington from Suffolk County, N.Y., Citizens, 6 August 1795
From: Citizens of Suffolk County, New York
To: Washington, George


          
            At the County Hall in the County of Suffolk and State of New YorkAgst 6th 1795
          
          To His Excellency George Washington Esq. President of the United States, the Memorial of the Subscribers, Respecfully sheweth that your Memorialists have been Elected by Meetings of

a Number of Respectable Citizens in the Several Towns of EastHampton, Southampton, Southold, Riverhead, BrookHaven, and Smithtown, in the County of Suffolk, and State of New York, for the purpose of taking into Consideration the propriety of Ratifying the Treaty, of Amity, Commerce, & Navigation, lately Concluded upon between John Jay Esq. on the part of the United States, and the Minister appointed for that purpose on the part of Great Britain, and which has been agreed to by two thirds of the Senate of the United States, excepting the twelf Article, and now remains only to be Assented to by your Excellency, to become the Supreme Law of the Land, by Virtue of the powers Vested in your Excellency as President of the United States—That your Memorialists have in behalf of themselves and their fellow Citizens, whom they now Represent, taken the Said Treaty into Mature Consideration, and are of Opinion that in the most Important points in which the Essential Interests of this Country are most Materially concerned, it is destitute of those Stipulations in favor of the United States, which will promote either its commercial or political Interest, or even do Substantial Justice to our Citizens, for the many depredations committed on their Commerce; they therefore most respec⟨t⟩fully hope that your Excellency will with-hold your Assent to a Compact which will be so injurious to the most Essential Interests of our Country—They have not the Honor of being personally Know⟨n to⟩ your Excellency, and live in a part of the United States of which you may not perhaps have had any Personal knowledge—but Notwithstanding these Circumstances might seem to Lessen the weight of an Application from Us that may more Immedeately relate to the Important duties of your Office, Yet they have been, as they Concieve, so Justly Alarm’d at the Consequences that must result to this Country, if your Excellency should finally Ratify the Said Treaty, that they have conceived ⟨it⟩ their Duty to express their Sentiments to you on that Subject, in Cooperation with their fellow Citizens of New York, Boston, Philadelphia and Other parts of the United States, and they trust that in doing this they not only express their Own but the Sentiments of the Inhabitants of the Several Towns, who have Elected them on this Occasion.
          
            David HedgesBenjn HunttingAbraham Miller

Jared LandonBenja. Horton JurJosiah ReeveDavid WarnerNicoll FloydJohn Howard
          
        